                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

SIEMENS ENERGY, INC.,               )
                                    )
                   Plaintiffs,      )
                                    )
              v.                    )   Case No. 6:17-CV-171-Orl-40-LRH
                                    )
MIDAMERICA C2L INC., et al.,        )
                                    )
                   Defendant.       )




                 EXHIBIT 2
           AMENDED SIEMENS' TRIAL
               EXHIBIT LIST
                                            EXHIBIT LIST
                                  __X_ PLAINTIFF        __ _ DEFENDANT           JOINT

                                             ___ GOVERNMENT___ COURT

                                           CASE NO.    6:17-CV-171-ORL-PGB-LRH

                                STYLE: SIEMENS ENERGY, INC. V. MIDAMERICA C2L, INC. ET AL.

EXHIBIT NO.      DATE        DATE     SPONSORING       OBJECTIONS/        DESCRIPTION OF EXHIBIT
              IDENTIFIED   ADMITTED    WITNESS         STIPULATED
                                                       ADMISSIONS


   001                                                                     Secure Energy Incorporated
                                                                            Presentation to: Siemens
   002                                                                           WITHDRAWN
   003                                                                     Secure Energy Inc. Decatur
                                                                                Construction Plan
   004                                                                           WITHDRAWN
   005                                                                           WITHDRAWN
   006                                                                           WITHDRAWN
   007                                                                           WITHDRAWN
   008                                                                           WITHDRAWN
   009                                                     402       Proposed Questions for Secure Energy
                                                                          Decatur, LLC Based on Part II
                                                                     materials and follow-up questions from
                                                                                      Part I
   010                                                                           WITHDRAWN
   011                                                                  Secure Energy, Incorporated and
                                                                       Subsidiaries (A Development Stage
                                                                        Company) Consolidated Financial
                                                                       Statements, December 31, 2015 and
                                                                                       2014
   012                                                                           WITHDRAWN
   013                                                                           WITHDRAWN
   014                                                                           WITHDRAWN
   015                                                               E-mail from George Lamonettin to Jack
                                                                        Kenny re: Houlihan Lokey's 2010
                                                                                Accomplishments
   016                                                                           WITHDRAWN
   017                                                                           WITHDRAWN
   018                                                                           WITHDRAWN
   019                                                                           WITHDRAWN
   020                                                                           WITHDRAWN
   021                                                                           WITHDRAWN
   022                                                               Siemens Gasification Service Customer
                                                                                   Survey 2011
   023                                                                           WITHDRAWN
   024                                                                           WITHDRAWN

                                                   1
025       402      Secure Energy Inc. Stockholder's
                                Meeting
026       402       E-mail from Jack Kenny to Tom
                      Goessling, Larry Luber, Chris
                  Maloney, Gary Crull re: FW:Secure
                             Energy Update
027                          WITHDRAWN
028                          WITHDRAWN
029                          WITHDRAWN
030       402   MidAmerica C2L Project Presentation
031                          WITHDRAWN
032                          WITHDRAWN
033                          WITHDRAWN
034                          WITHDRAWN
035                          WITHDRAWN
036                          WITHDRAWN
037                          WITHDRAWN
038             Letter from Lars Scott at MidAmerica
                    C2L, Inc. to Harry Morehead at
                   Siemens re: Marketing Assistance
                 Agreement - Possible Resale of Two
                   500 MWth SFG-500 gasifiers, two
                    feeder vessels, and other related
                        equipment and spare parts
039                          WITHDRAWN
040             E-mail from Jack Kenny to Jake Foley
                 III, Jack Kenny re: O.Z. & Leucadia;
                       Incudes other email chains
041                          WITHDRAWN
042                          WITHDRAWN
043                          WITHDRAWN
044                Secure Energy, RW Beck Phase 1
                Documentation Request; Commercial
                               Experience
045                          WITHDRAWN
046                          WITHDRAWN
047                          WITHDRAWN
048                          WITHDRAWN
049                          WITHDRAWN
050                          WITHDRAWN
051                          WITHDRAWN
052                          WITHDRAWN
053                          WITHDRAWN
054                          WITHDRAWN
055                          WITHDRAWN
056                          WITHDRAWN
057                          WITHDRAWN
058                          WITHDRAWN
059                          WITHDRAWN
060                          WITHDRAWN
061                          WITHDRAWN
062                          WITHDRAWN

      2
063                       Lars Scott's LinkedIn profile
064                 Letter from U.S. Department of Energy
                     to Lars Scott re: Funding Opportunity
                    Announcement No DE-FOA-00000015
                           - denial of NETL funding
065        402           Letter from Lars Scott to U.S.
                       Department of Energy re: Written
                       request of Secure Energy, Inc. for
                    information regarding our failure to be
                       selected for an Award pursuant to
                      Funding Opportunity Announcement
                            No. DE-FOA 00000015
066        402      E-mail from Lars Scott to Cheri Hall re:
                        Secure Energy ICCS Debriefing
067                             WITHDRAWN
068                             WITHDRAWN
069                             WITHDRAWN
070       402,403      E-mail from Gary Prager to Kevin
                              Kulak re: Jack Kenny
071       402,403      E-mail from Kevin Kulak to Jack
                       Kenny and Lars Scott re: FW: Arc
072       402,403     Secure Energy Inc. Memorandum re:
                    Disclosure of certain legal proceedings
073                             WITHDRAWN
074                             WITHDRAWN
075                    E-mail from Mark Confer to Jack
                     Kenny, Guido Schuld, Rolf Ruesseler,
                     Harry Morehead, George Lamonettin
                    and Wolfgang Streer re: Secure Energy
                                     Update
076                             WITHDRAWN
077                             WITHDRAWN
078                             WITHDRAWN
079                             WITHDRAWN
080                             WITHDRAWN
081        402       E-mail between Tuck Hardie and Lars
                              Scott re: draft budget
082                             WITHDRAWN
083                             WITHDRAWN
084                             WITHDRAWN
085                             WITHDRAWN
086                             WITHDRAWN
087                             WITHDRAWN
088                             WITHDRAWN
089        402        Secure Energy Inc. Paducah Project
090                             WITHDRAWN
091                             WITHDRAWN
092                             WITHDRAWN
093                 Independent Engineer's Report: Secure
                             Energy Decatur Project
094                             WITHDRAWN
095                             WITHDRAWN
096                             WITHDRAWN

      3
097                        WITHDRAWN
098                        WITHDRAWN
099                        WITHDRAWN
100                        WITHDRAWN
101             Bruce Schaller, Sega Meeting Minutes
                re: DOE Presentation - May 12, 2009
102       402   Gasification Technologies Conference
                 2011 - October 9-12, San Francisco,
                                 CA
103                        WITHDRAWN
104                        WITHDRAWN
105                        WITHDRAWN
106                        WITHDRAWN
107                        WITHDRAWN
108                        WITHDRAWN
109                        WITHDRAWN
110                        WITHDRAWN
111              Secure Energy, Inc. and Subsidiaries
                 Consolidated Financial Statement for
                the period ending December 31, 2011
                               and 2010
112                        WITHDRAWN
113                        WITHDRAWN
114                Secure Energy Incorporated and
                 Subsidiaries, Consolidated Financial
                Statements ending December 31, 2016
                               and 2015
115                        WITHDRAWN
116                        WITHDRAWN
117                        WITHDRAWN
118                        WITHDRAWN
119             Financial Statements and Independent
                Auditors' Report, Secure Energy, Inc.
                and Subsidiaries, December 31, 2008
                               and 2007
120             Financial Statements and Independent
                Auditors' Report, Secure Energy, Inc.
                and Subsidiaries, December 31, 2009
                               and 2008
121             Secure Energy, Inc. and Subsidiaries,
                  Consolidated Financial Statements
                     ending September 30, 2010
122             Secure Energy, Inc. and Subsidiaries,
                  Consolidated Financial Statements
                 ending December 31, 2012 and 2011
123             Secure Energy, Inc. and Subsidiaries,
                  Consolidated Financial Statements
                 ending December 31, 2014 and 2013
124                        WITHDRAWN
125                        WITHDRAWN
126                        WITHDRAWN
127                        WITHDRAWN
128                        WITHDRAWN

      4
129                               WITHDRAWN
130                               WITHDRAWN
131                               WITHDRAWN
132                               WITHDRAWN
133                               WITHDRAWN
134                     Siemens Global Gasification and
                       Integrated Gasification Combined
                        Cycle Update, Harry Morehead,
                           Manager, IGCC Marketing
135                               WITHDRAWN
136                               WITHDRAWN
137                               WITHDRAWN
138                               WITHDRAWN
139                               WITHDRAWN
140                               WITHDRAWN
141                               WITHDRAWN
142                               WITHDRAWN
143                               WITHDRAWN
144         402           Flow chart re Secure Energy
145                               WITHDRAWN
146                               WITHDRAWN
147                               WITHDRAWN
148                               WITHDRAWN
149                               WITHDRAWN
150                               WITHDRAWN
151                               WITHDRAWN
152                               WITHDRAWN
153                               WITHDRAWN
154                               WITHDRAWN
155                               WITHDRAWN
156                               WITHDRAWN
157                               WITHDRAWN
158                               WITHDRAWN
159                               WITHDRAWN
160                               WITHDRAWN
161       402,DESC   Letter from Jan Kollmus at Siemens to
                     Cui Lin Lin at East China Engineering
                         Science & Technology Co. RE:
                       Revised Commercial Offer for the
                      Supply of License, Engineering and
                        Equipment for Sinarmas Coal to
                     Methanol Project in South Kalimantan,
                                    Indonesia
162                               WITHDRAWN
163                  Plaintiffs’ Objections And Answers To
                     Defendant’s First Set Of Requests For
                             Admissions (Nos. 1-38)
164                               WITHDRAWN
165                               WITHDRAWN
166                               WITHDRAWN
167                               WITHDRAWN


      5
168                        WITHDRAWN
169                        WITHDRAWN
170                        WITHDRAWN
171                        WITHDRAWN
172                        WITHDRAWN
173                        WITHDRAWN
174       402   Jack Kenny notes titled November 2,
                2015 thru January 27, 2016 and notes
                     on telephone,call with Rolf
175       402   Jack Kenny notes titled February 12,
                      2016 thru April 20, 2016
176                        WITHDRAWN
177                        WITHDRAWN
178                        WITHDRAWN
179                        WITHDRAWN
180                        WITHDRAWN
181                        WITHDRAWN
182                        WITHDRAWN
183                        WITHDRAWN
184                        WITHDRAWN
185                        WITHDRAWN
186                        WITHDRAWN
187                        WITHDRAWN
188                        WITHDRAWN
189                        WITHDRAWN
190                        WITHDRAWN
191                        WITHDRAWN
192                        WITHDRAWN
193                        WITHDRAWN
194                        WITHDRAWN
195                        WITHDRAWN
196                        WITHDRAWN
197                        WITHDRAWN
198                        WITHDRAWN
199                        WITHDRAWN
200                        WITHDRAWN
201                        WITHDRAWN
202                        WITHDRAWN
203                        WITHDRAWN
204                        WITHDRAWN
205                        WITHDRAWN
206                        WITHDRAWN
207                        WITHDRAWN
208                        WITHDRAWN
209                        WITHDRAWN
210                        WITHDRAWN
211                        WITHDRAWN
212                        WITHDRAWN
213                        WITHDRAWN
214                        WITHDRAWN


      6
215       WITHDRAWN
216       WITHDRAWN
217       WITHDRAWN
218       WITHDRAWN
219       WITHDRAWN
220       WITHDRAWN
221       WITHDRAWN
222       WITHDRAWN
223       WITHDRAWN
224       WITHDRAWN
225       WITHDRAWN
226       WITHDRAWN
227       WITHDRAWN
228       WITHDRAWN
229       WITHDRAWN
230       WITHDRAWN
231       WITHDRAWN
232       WITHDRAWN
233       WITHDRAWN
234       WITHDRAWN
235       WITHDRAWN
236       WITHDRAWN
237       WITHDRAWN
238       WITHDRAWN
239       WITHDRAWN
240       WITHDRAWN
241       WITHDRAWN
242       WITHDRAWN
243       WITHDRAWN
244       WITHDRAWN
245       WITHDRAWN
246       WITHDRAWN
247       WITHDRAWN
248       WITHDRAWN
249       WITHDRAWN
250       WITHDRAWN
251       WITHDRAWN
252       WITHDRAWN
253       WITHDRAWN
254       WITHDRAWN
255       WITHDRAWN
256       WITHDRAWN
257       WITHDRAWN
258       WITHDRAWN
259       WITHDRAWN
260       WITHDRAWN
261       WITHDRAWN
262       WITHDRAWN
263       WITHDRAWN
264       WITHDRAWN

      7
265             402                Correspondence with Adani
266                                      WITHDRAWN
267                                      WITHDRAWN
268                                      WITHDRAWN
269                                      WITHDRAWN
270                                      WITHDRAWN
271                                      WITHDRAWN
272                                      WITHDRAWN
273                                      WITHDRAWN
274                                      WITHDRAWN
275                                      WITHDRAWN
276                                      WITHDRAWN
277                                      WITHDRAWN
278                                      WITHDRAWN
279                                      WITHDRAWN
280                                      WITHDRAWN
281                                      WITHDRAWN
282                                      WITHDRAWN
283                                      WITHDRAWN
284                                      WITHDRAWN
285                                      WITHDRAWN
286                                      WITHDRAWN
287                                      WITHDRAWN
288                                      WITHDRAWN
289                                      WITHDRAWN
290                                      WITHDRAWN
291                                      WITHDRAWN
292                                      WITHDRAWN
293                                      WITHDRAWN
294                                      WITHDRAWN
295                                      WITHDRAWN
296                                      WITHDRAWN
297                                      WITHDRAWN
298                                      WITHDRAWN
299                                      WITHDRAWN
300                                      WITHDRAWN
301                                      WITHDRAWN
302                                      WITHDRAWN
303                                      WITHDRAWN
304       402,403,801,NSW   SEC opinion re Anti-fraud in the matter
                             of John J. Kenny and Nicolson/Kenny
                                       Capital Management
305       402,403,801,NSW       John J. Kenny, Nicholson Kenny
                            Capital Management v. SEC; US. Court
                                of Appeals for the Eighth Circuit
306       402,403,801,NSW   Article titled Project Expert has History
                                    with SEC by Tony Reid
307                                      WITHDRAWN
308                          Draft advertisement for Siemens SFG
                                  500 Gasification Equipment
309                                      WITHDRAWN

      8
310                   WITHDRAWN
311        Email from Michael Cherba to James
               Daire et al. re Siemens expert
           inspection of Secure Energy gasifiers
             and feeding vessels with attached
                            photos

312                  WITHDRAWN
313                  WITHDRAWN
314               Stephen D. Jenkins CV

315         MidAmerica C2L Incorporated and
             Secure Energy Complaint against
           Siemens Energy filed in Circuit Court
            of the 20th Judicial Circuit, St. Clair
                       County, Illinois

316       First Amended Complaint and Demand
           for Jury Trial, Case No. 6:17-cv-171-
          Orl-18KRS, U.S. District Court, Middle
           District of Florida, Orlando Division

317        Order regarding the parties Summary
                    Judgment motions

318          Judgment regarding Defendant's
               Summary Judgment motion

319       Order regarding Defendant's Summary
                    Judgment motion

320                Judgment for Siemens

321                 WITHDRAWN
322                 WITHDRAWN
323       PowerPoint of investor presentation by
          Houlihan Lokey, MidAmerica C2L and
                          UBS

324                  WITHDRAWN
325          Secure Energy Incorporated and
           Subsidiaries, Consolidated Financial
          Statements ending December 31, 2017
                         and 2016




      9
